Case 3:19-cv-00170-ZNQ-TJB Document 43 Filed 12/31/20 Page 1 of 1 PageID: 753




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

____________________________________
                                    :
DAWN VAN BRUNT,                     :
                                    :
                  Plaintiff,        :
      v.                            :                       Case No. 3:19-cv-00170-BRM-TJB
                                    :
                                    :
WELLS FARGO BANK, N.A.,             :
                                    :                              ORDER
                  Defendant.        :
____________________________________:


          THIS MATTER is before this Court on a Motion to Dismiss filed by Defendant Wells

Fargo Bank, N.A. (“Wells Fargo” or “Defendant”) seeking to dismiss Plaintiff Dawn Van Brunt’s

(“Plaintiff”) First Amended Complaint (“FAC”) pursuant to Federal Rules of Civil Procedure

12(b)(6) and 9(b). (ECF No. 34.) Plaintiff opposes the Motion. (ECF No. 36.) Having reviewed

the submissions filed in connection with the Motion and having declined to hold oral argument

pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set in the accompanying Opinion

and for good cause appearing,

          IT IS on this 31st day of December 2020,

          ORDERED that Defendant’s Motion to Dismiss (ECF No. 34) is GRANTED; and it is

further

          ORDERED that Plaintiff is granted leave to file an amended complaint within twenty-one

(21) days from the date of this order attempting to cure the deficiencies addressed in the

accompanying Opinion. Failure to do so will result in the matter being dismissed with prejudice.

                                                     /s/ Brian R. Martinotti__________
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE
